DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-17 & 19 is/are rejected under 35 U.S.C. 102(a)(10) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kagaya et al. (US PGPub 20150282300), a reference of record.
As per claim 12
Kagaya et al. discloses in Fig. 21:
An electronic device, comprising: 
a circuit board including a wiring layer (layer shown in Fig. 21), the wiring layer including a first reference wire (top metal wiring 128, connected to ground through via holes, as per metal wiring 40 described in para [0010]), 
a second reference wire (second from top metal wiring 128, connected to ground through via holes, as per metal wiring 40 described in para [0010]), 

wherein the second group of wires is adjacent to the first group of wires, and the first group of wires and the second group of wires are located between the first reference wire and the second reference wire (as per Fig. 21); 
wherein one of the first group of wires has a terminal part, a width of the terminal part is in a range between 100 µm and 3000 µm (strip conductor pair 104 features a pair of signal terminals 94, with a center-to-center distance of P1, which is 600 µm, para [0066], the terminals are wider than the conductors of the strip conductors which have a width set to 200 µm, para [0096] and a pitch width of the strip conductor pair is limited to less than 250 µm, such that the width of the terminals is greater than 200 µm, but less than 600 µm).

	In the alternative, Kagaya et al. discloses:
Conductors of strip conductor pair 104 have a width of 200 µm (para [0096]).
Kagaya et al. does not disclose:
wherein one of the first group of wires has a terminal part, a width of the terminal part is in a range between 100 µm and 3000 µm.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide terminals that are wider than the strip line conductors to provide the benefit of increasing the contact surface between the strip line conductors and external conductors, as is well known in the art.

	As per claim 13:
	Kagaya et al. discloses in Fig. 21:
the circuit board further includes an electrode layer (ground conductor layer 102) disposed opposite to the wiring layer (para [0067]), the circuit board has a trace region (region of strip conductor pairs 104) and a terminal region (region of ground terminals 93 and signal terminals 94), and the electrode layer is located in the trace region (as indicated in Fig. 21 and as noted in para [0067]).
	
	As per claim 14:

a part of the wiring layer is located in the trace region, and another part of the wiring layer is located in the terminal region (as seen in Fig. 21).

	As per claim 15:
	Kagaya et al. discloses in Fig. 21:
the first reference wire and the second reference wire are electrically connected to the electrode layer (metal wiring 128, connected to ground through via holes, as per metal wiring 40 described in para [0010]).

	As per claim 16:
	Kagaya et al. discloses in Fig. 21:
the circuit board further includes a stiffener located in the terminal region (dielectric 103, para [0067]).

	As per claim 17:
	Kagaya et al. discloses in Fig. 21:
the circuit board further includes a dielectric layer (dielectric 103, para [0067]) disposed between the wiring layer and the electrode layer.

	As per claim 19:
Kagaya et al. discloses in Fig. 21:
The first group of wires is used to transmit a plurality of differential signals (para [0067]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (US PGPub 20150044888), a reference of record.
As per claim 1:
Tamai discloses in Figs. 5-8:
An electronic device, comprising: 
a circuit board (board main body 41) including: 
a wiring layer including a plurality of wires (transmission paths 43), one of the plurality of 5wires including a trace part (transmission path 43A & conductive 
Tamai does not disclose:
a 20ratio of the first width to the second width is between 0.7 and 1.3.


	As per claim 4:
Tamai does not disclose:
the first width is less than the second width.
At the time of filing, it would have been obvious to one of ordinary skill in the art to make the first width to be less than the second width, as the width of the narrow part 49B is based on that of the width b3 (shown in Fig. 8), and the width b3 is shown to be smaller than the width b1, as adjusting the width of the ground portion is a known technique for adjusting the capacitance between the transmission line and the ground plane, which provides the benefit of controlling the impedance of the transmission line and allows for matching between both the trace part and the terminal part as well as electrical conductors that are connected to, as is well understood in the art, and as it is 

As per claim 5:
Tamai discloses in Fig. 8:
one of the plurality of 28stripe electrodes (wide part 49A) is located between two adjacent wires of the plurality of wires, and overlaps the two adjacent wires.

	As per claim 6:
	Tamai discloses in Figs. 5-8:
the circuit board has a 5trace region (section corresponding to transmission paths 43) and a terminal region (section corresponding to joining thin sections 44A-2), the patterned electrode layer has a first part and a second part, wherein the first part is located in the trace region, the second part is located in the terminal region, and a pattern of the first part is different from a pattern of the second part (first part comprises grounding paths 45, second path comprises connecting sections 49).

	As per claim 7:
	Tamai discloses in Fig. 7:
the trace part has a first differential impedance, and the terminal part has a second differential impedance (each being parts of differential transmission lines, para [0045]).

	Tamai does not disclose:
a ratio of the first differential impedance to the second differential impedance is between 0.9 and 1.1.
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the ratio of the distances between the trace part and the terminal part so that the impedance is between 0.9 and 1.1 as a design parameter, as taught by Tamai, that provides the benefit of matching impedances between both the trace part and the terminal part as well as electrical conductors that are connected to, as is well-understood in the art.

As per claim 8:
	Tamai discloses in Fig. 7:
the trace part has a first differential impedance, and the terminal part has a second differential impedance (each being parts of differential transmission lines, para [0045]).
The ratio of the distances between the trace part and the terminal part is set so as to adjust impedance (para [0054]).
	Tamai does not disclose:
and the second differential impedance is less than the first differential impedance.


	As per claim 9:
	Tamai discloses that the impedance of the connecting sections is adjustable (para [0009]).
	Tamai does not disclose:
a capacitance between the patterned electrode layer and the terminal part is substantially equal to a capacitance between the patterned electrode layer and the trace part.
At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust a capacitance between the patterned electrode layer and the terminal part to be substantially equal to a capacitance between the patterned electrode layer and the trace part as a standard technique for adjusting the impedance of a transmission line, to provide the benefit of controlling the impedance match between both the trace part and the terminal part as well as electrical conductors that are connected to, as is well understood in the art, and as it is well known in the art that impedance is based on both capacitance and inductance, and that the impedance is controlled by the variation thereof.

	Tamai discloses in Figs. 5-8:
another trace 25part adjacent to the trace part (transmission path 43B), wherein a pitch between the two adjacent trace parts varies along an extending direction of the trace parts (the pitch between transmission paths changes at each end, such as the transition region to connecting sections 44).

	As per claim 11:
	Tamai discloses in Figs. 5-8:
another trace part adjacent to the trace part (transmission path 43B), a greater pitch appears between two connecting portions of the two adjacent trace parts (the pitch between transmission paths increases at the transition region to connecting sections 44).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya et al. (US PGPub 20150282300) in view of Pai (US PGPub 20140231121), references of record.
Kagaya does not disclose:
the electrode layer has a mesh pattern.
	Pai et al. discloses in Fig. 1:
An electrode layer (ground line structure 120) to differential transmission lines (signal lines 130P and 130N), wherein the electrode layer has a mesh pattern (as seen in Fig. 1)


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kagaya et al. (US PGPub 20150282300) in view of Koga (US PGPub 20090160474), references of record.
Kagaya et al. does not disclose:
one of the wires in the first 15group of wires is used to transmit a single-ended signal.
	Koga discloses in Figs. 3 & 4:
A circuit board comprising a plurality of transmission lines may comprise adjacent single-ended transmission lines (single-end surface-layer signal pattern 21(i)/22(i)) and differential transmission lines (differential signal patterns 21(j)/22(j) and 21(k)/22(k).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a single-end transmission line along with the differential transmission lines of Kagaya et al. for both the receiver side and the transmission side to provide the benefit of providing a variety of signals (such as power signals) in addition the differential signals of Kagaya et al.

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
In para 3 of page 6 to para 1 of page 7 of the applicant’s remarks, the applicant argues that:
In the Office Action, the Examiner asserted that the grounding plate 46 (corresponded to the claimed patterned electrode layer) in Tamai overlaps the area of connecting sections 44 (corresponded to the claimed terminal part) in Tamai to form the claimed second overlapping area, and the grounding plate 46 in Tamai overlaps transmission paths 43 (corresponded to the claimed trace part) in Tamai, and a length of the transmission paths 43 with equal area to the second overlapping area may be considered to be the claimed first overlapping area, thus having a ratio between 0.7 and 1.3. However, when the first overlapping area in Tamai and the second overlapping area in Tamai have an equal length, then the ratio of the first overlapping area in Tamai and the second overlapping area in Tamai is not between 0.7 and 1.3 (to refer to FIG. 7 of Page 7 of 10Tamai which are reproduced below with annotations for clear illustration). In other words, with the newly added definition, Tamai fails to disclose the feature of the amended claim 1. 
Accordingly, Tamai fails to disclose the feature "a ratio of the first overlapping area to the second overlapping area is between 0.7 and 1.3" 

The examiner respectfully disagrees. As indicated by the applicant’s arguments, the claim language does not require either overlapping area of the trace part or the terminal part to be the entire area of the respective part that overlaps the patterned electrode layer. As per Fig. 1(A) of the current application, the indicated overlap areas are each subsections of the entire overlapping areas of each of the trace part and the terminal part. The claim merely requires the claimed overlapping areas to have an equal length in addition to the ratio of the overlapping areas. As seen in Fig. 1(A), the entire overlapping areas do not feature equal lengths, such that an interpretation requiring the overlapping areas to be the complete overlapping areas would not be supported by the specification. As each respective terminal and trace region has an overlapping area, a subsection (however small) of the smallest overlapping area with the smallest length and a width less than the smallest width may be determined to be the area. As this area is smaller in each dimension than the entire overlapping areas of the trace and terminal regions, an identical subsection may be taken from each entire overlapping area. As these subsections are identical, they have the same length and they meet the limitation of having a ratio between 0.7 and 1.3. The claim does not limit how small each section can be with respect to the entire overlapping area of each part, such that the overlapping area meeting the claim may be less than 1% of the entire overlapping area of each part.

In the Office Action, the Examiner used the strip conductor pairs 104 in Kagaya to correspond to the claimed first group of wires. And according to FIG. 5A of Kagaya, the ground terminal 93 or the signal terminal 94 connected to the strip conductor pairs 104 may be regarded as the claimed terminal part. However, Kagaya does not describe the width of the ground terminal 93 or the signal terminal 94. 
Accordingly, Kagaya fails to disclose the new feature "wherein one of the first group of wires has a terminal part, a width of the terminal part is in a range between 100 µm to 3000µm" of the claim 12. 

	The examiner respectfully disagrees. Fig. 5a clearly discloses terminals 94 to be wider than the conductors of the strip conductor pairs 104. The pitches thereof reflect this, as P1 is 600 µm, and P2 is 400 µm (para [0066]). As such, an upper limit is provided that the terminals 94 must be less than 600 µm (as P1 is a center-to center distance, thus being the terminal width plus a gap), but wider than the conductors of the strip conductor pairs 104. The strip conductor width is set to 200 µm, para [0096], thus establishing the width range of the terminals to be between 200 and 600 µm.
	In the first two paras of page 9 of the applicant’s remarks, the applicant argues that:
The Applicant clarifies that the features of original claims 2 and 3 are conditions to implement the feature "a ratio of the first overlapping 
It is also noted that, the range should be measured according to the claimed features so that it can come into effect. The areas of interest in Tamai are not measured according to the claimed features, and it cannot provide the effects of the present invention.
	
	The examiner respectfully disagrees. The effects cited by the applicant are not cited in the claims, nor has the examiner provided any reasoning based on providing the same effects. The examiner notes that limitation involving the overlapping areas of claim 1 is not a variation of Tamai in the current rejection, but an inherent feature of Tamai due to the lack of specificity of the claim. Furthermore, the examiner notes that variations of width to change impedance are noted by both Tamai (para [0005]) and Kagaya (para [0096]), and as such is a well-known property of micro-strip type transmission lines.
In the paras 4 & 5 of page 9 of the applicant’s remarks, the applicant argues that:


Kagaya and Pai both fail to disclose the width of the terminal part, and cannot provide the effect. 

The examiner respectfully disagrees. The rejection has been amended so as to note how Kagaya meets this feature, and further it should noted the effects cited by the applicant are not cited in the claims, nor has the examiner provided any reasoning based on providing the same effects.
Furthermore, the examiner notes that variations of width to change impedance are noted by both Tamai (para [0005]) and Kagaya (para [0096]), and as such is a well-known property of micro-strip type transmission lines.
As such, the 102 rejections under Kagaya are sustained, the 102 rejections under Tamai have been altered to 103 rejections with further clarification, and the 103 rejections under Tamai have been sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Samuel S Outten/Examiner, Art Unit 2843